Citation Nr: 1524097	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-35 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 







INTRODUCTION

The Veteran had active service from February 1966 to February 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted entitlement to an initial compensable rating for his service-connected non-Hodgkin's lymphoma.  Prior to a decision being made on the merits, the Board has determined that further development is necessary.  

The Veteran believes that his current evaluation does not fully reflect the current severity of his disability.  Specifically, he states that he is not in remission, and that he did not complete his chemotherapy treatment because his private doctors stated that it was not working for him.  The Veteran took issue with the examiner because the examiner did not want to listen to him during his examination and ignored progress reports.  Further, the Veteran took exception to the examiners diagnosis that he was in a "watchful waiting status" as the Veteran's own physicians are closely monitoring the progression of his disease growth and whether it will spread to other organs or change from a slow growing (indolent) cancer to a more aggressive type.  

As evidence to support his claim, the Veteran submitted a letter from his private oncologist, Dr. H.  She states in a November 2013 letter that the Veteran's cancer is at least in clinical stage II and that he only had a partial response to chemotherapy.  Further, she states that it is more likely as not that the remaining disease mass is unresolved follicular non-Hodgkin's lymphoma, contradicting the statements made by the VA examiner.  
Given the contradictory opinions regarding the severity of the Veteran's cancer and the fact that the Veteran's last examination was almost 3 years ago, the Board is remanding for a new VA examination to determine the current severity of his service connected non-Hodgkin's lymphoma.  

Additionally, updated treatment records of Dr. L.A.H. have not been obtained.  The Veteran also submitted letters from C.H., a nurse practitioner at Fairview Clinic; however, complete treatment records have not been requested.  On remand, full treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his non-Hodgkin's lymphoma including the names and addresses of all health care providers whose records have not already been provided to VA.  The Veteran should specifically be asked to provide releases for L.A.H., M.D. and the Fairview Clinic.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  After any records requested above have been obtained, the RO/AMC is requested to schedule the Veteran for VA oncology examination to determine the current severity of his service connected non-Hodgkin's lymphoma.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination render an opinion as to the following:

a.  Is the Veteran's non-Hodgkin's lymphoma active or is the Veteran in a treatment phase?  The examiner is asked to discuss the opinions provided by the Veteran's oncologist, Dr. H.  

b.  If the condition is not active or in an active treatment phase, the examiner should identify the residuals of the non-Hodgkin's lymphoma and discuss their severity.  The examiner should indicate the effect the condition has on his activities of daily life, including whether he experiences anemia with dyspnea on mild exertion, weakness, easy fatigability, headaches, lightheadedness, or shortness of breath. 

The examiner should provide a complete rationale for any opinion expressed. Additionally, the examiner must provide any laboratory readings in the same measurement format used in the rating criteria, and the examiner must provide guidance as to what levels are considered "normal".

3.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




